hulsewilliamofferlett_image2.jpg [hulsewilliamofferlett_image2.jpg]


Exhibit 10.30


November 4, 2019         




Mr. William F. Hulse, IV, Esq.
[**]


                                
Dear Butch,


I am pleased to confirm our offer of employment to you for the position of
General Counsel and Secretary on behalf of MiMedx Group, Inc. (“MiMedx” or
“Company”), which employment is to commence on or before December 2, 2019. In
this position you will report directly to Tim Wright, Chief Executive Officer.


Your initial base salary will be $18,269.23 (gross before deductions) per
biweekly pay period, which is equivalent to the gross amount of $475,000 on an
annualized basis. Your salary will be payable on a biweekly basis. Your future
salary adjustments will be in accordance with Company policy and based upon
individual and Company performance. You will be eligible for your first salary
review on May 1, 2020.


You will be eligible to participate in the MiMedx Group 2020 Management
Incentive Plan (“MIP”) with an annual target bonus amount equal to fifty percent
(50%) of the base salary paid to you in accordance with the terms of such
program in effect from time-to-time. You will be eligible to begin participating
in the MIP effective January 1, 2020. Your 2020 MIP incentive will be calculated
based on the achievement of MiMedx financial targets and your individual
objectives. The individual objectives will be comprised of one or more key
operational measures and/or outcomes that are specific to your position and
directly influenced by your performance. In the 2020 MIP, specified portions of
your above-referenced target bonus will be allocated to a) MiMedx revenue
performance, b) MiMedx Adjusted Earnings Before Interest, Taxes, Depreciation
and Amortization (“Adjusted EBITDA”) and c) your performance in the attainment
of your 2020 individual objectives. Following the final approval of the 2020 MIP
by the MiMedx Board of Directors, you will receive further confirmation of the
details of the 2020 MIP.


Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each position eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position of General Counsel and Secretary, your target annual long-term
incentive value is one hundred fifty percent (150%) of your annual base salary.
As an incentive to enter into the employ of the Company prior to your receipt of
the bonus from your current employer, you will be eligible to receive a one-time
bonus payment in the amount of $125,000 (gross before deductions). This amount
will be payable within forty-five (45) days following the commencement of your
employment with MiMedx. You must be an active employee with the Company on the
date of payment in order to remain eligible for the above referenced one-time
bonus. In accordance with Company policy, should you voluntarily elect to
discontinue employment with MiMedx within twelve (12) months following the date
that the above-described one-time bonus was paid, you agree to repay to MiMedx
the full amount of the one-time bonus paid to you.


The MiMedx Board of Directors will review your full compensation package as you
are expected to be a 16b officer. The terms of your offer include the specific
compensation arrangements described above as well as a Change of Control
Severance and Restrictive Covenant Agreement. This Agreement would be equal to
one times your annual base compensation and one times your annual target bonus.
The Severance Agreement will be proposed at the December 12, 2019 Board of
Directors meeting. The Company has retained a compensation consultant which is,
among other things, reviewing the Company’s severance plan(s) for executives.
The consultant will make a formal recommendation to the Compensation Committee
of the Board of Directors. You will be entitled to the severance benefits
approved by


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





the Compensation Committee for non-CEO executives and will be presented a
retention agreement once such benefits are approved.


You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following the date of your employment. You will be eligible to participate in
the MiMedx Group 401(k) Plan effective the first day of the month following your
employment.


Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.


This offer is contingent upon a favorable background investigation and a
pre-employment drug screen result. Please find attached the Background
Authorization form that authorizes the above referenced background
investigation, including drug testing, to be conducted. You must sign and
complete the form and return it to my attention before the background
investigation and drug screen can commence. Drug screenings must be completed
within 48 hours of receiving this offer letter. Once we receive the executed
Background Authorization form, you will receive an email from Pembrooke with
instructions for the drug screen process and a Chain of Custody ID number for
specimen collection.


To find the nearest LabCorp location, please go online to www.labcorp.com, go to
the “I am a Patient” locator tab, and click on “Find a lab”. Type in your street
address, city, state and zip code and make sure the testing service selection is
“Routine clinical laboratory collections”, then click “Search”. The lab
locations in proximity to your address will be shown. No appointments are
necessary. Please make sure that you bring the Chain of Custody ID number and
photo identification, such as your driver’s license. If you cannot find a
location that is close to you, please call 1-800-247-0717, Monday – Friday from
6am to midnight (CST).


The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company's rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.


As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential information or trade secrets. While you have not made
the Company aware of any such information in your possession, we urge you to
abide by this prohibition if such information is currently in your possession.


This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. By your acceptance of this offer, you represent
that you are not a party to any non-disclosure, restrictive covenant or
invention assignment agreements currently in effect. If you become aware of any
such agreements to which you are a party, by your acceptance of this offer, you
agree to provide us with a copy of such additional agreements.


As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign this letter to
indicate your acceptance and return one copy along with the above-referenced
agreements in the enclosed self-addressed envelope.




Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





Butch, I am delighted to extend this offer to you and look forward to an
exciting and mutually rewarding business association. We look forward to your
joining MiMedx. Please feel free to contact me via email or telephonically at
770-651-9155 if you have any questions.


Sincerely,


/s/ Lee Ann Lawson


Lee Ann Lawson
Senior Vice President, Human Resources


cc: Timothy Wright
             
  
ACCEPTANCE
I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.




/s/ William F. Hulse IV

--------------------------------------------------------------------------------

William F. Hulse, IV








Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com